UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report May 31, 2013 (Date of earliest event reported May 24, 2013) GLOBAL GEOPHYSICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 001-34709 05-0574281 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 13927 South Gessner Road Missouri City, TX 77489 (Address of principal executive offices) (713)972-9200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) SECTION5 — Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders On May 24, 2013, Global Geophysical Services, Inc. (the “Company”) held its 2013 Annual Meeting of Stockholders. The matters voted upon and the final voting results are as stated below: ELECT THE FOLLOWING THREE (3) DIRECTORS Vote Type Voted For George E. Matelich Withheld Non-Votes For Proposal1 Stanley de J. Osborne Withheld Non-Votes For Karl F. Kurz Withheld Non-Votes For APPROVE, ON AN ADVISORY BASIS, THE Against Proposal 2 COMPENSATION FOR Abstain THE NAMED EXECUTIVE OFFICERS Non-Votes For RATIFY THE APPOINTMENT OF UHY LLP AS THE Against Proposal 3 INDEPENDENT REGISTERED CERTIFIED PUBLIC Abstain ACCOUNTING FIRM FOR THE 2 Non-Votes 0 All three (3) nominated directors were elected to serve for a three-year term expiring at the 2016 Annual Meeting. The proposal to hold an advisory vote on the approval of executive compensation was approved. UHY LLP was ratified as the Company’s independent registered certified public accounting firm for the 2013 fiscal year. For additional information on these proposals, please see the Company's Definitive Proxy Statement filed with the Securities and Exchange Commission on April 19, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL GEOPHYSICAL SERVICES, INC. May 31, 2013 By: /s/ James E. Brasher James E. Brasher Secretary
